Motion for stay, pending an appeal, of proceedings for foreclosure of mechanic’s lien is granted except the defendant owner will appear for examination before trial on March 16, 1960, at Special Term, Part II, or at such other time and place as counsel for the parties may agree upon. The stay is granted on condition that appellant cause the appeal to be perfected on or before March 31, 1960 with notice of argument for April 12, 1960. Since the moving papers fail to show that the owner has fully discharged his obligations to the general contractor, the stay is granted only on the further condition that the mechanic’s lien of the plaintiff be bonded within five days, after service of the order herein with notice of entry, if the owner has not already done so. No apparent prejudice will result to the pending arbitration proceeding between the owner and general contractor if the examination before trial is permitted to proceed. Concur— Botein, P. J., Breitel, McNally, Stevens and Bastow, JJ.